Exhibit 10.74

 

NEXTEL PARTNERS, INC.

 

RESTRICTED STOCK PLAN

 

1. PURPOSE OF PLAN

 

The purpose of the Nextel Partners, Inc. (the “Company”) Restricted Stock Plan
(the “Plan”) is to aid the Company and its subsidiaries in attracting and
retaining qualified individuals as officers and directors and to provide
additional incentive to such officers and directors. The Company expects that it
will benefit from the added interest which such Participants (as defined herein)
will have in the growth, development and financial success of the Company as a
result of their ownership or increased ownership of the Company’s Common Stock.

 

2. STOCK SUBJECT TO THE PLAN

 

The shares that may be awarded under the Plan shall be the Class A Common Stock
of the Company (the “Common Stock”). The maximum number of shares of Common
Stock that may be awarded hereunder (subject to any adjustments as provided
below) shall not in the aggregate exceed 375,000 shares. Shares which are
forfeited as a result of a Participant’s termination of employment or
participation on the Board of Directors shall again become available for award
under the Plan. The maximum value of an award under the Plan to any Participant
for any year will be $500,000.

 

3. ADMINISTRATION

 

The Plan shall be administered by the Board of Directors or any committee
thereof (in either case, the “Committee”). The Committee shall be composed of
not less than the minimum number of persons from time to time required by Rule
16b-3 (“Rule 16b-3”) under the Securities Exchange Act of 1934 (the “Exchange
Act”) and Section 162(m) (“Section 162(m)”) of the Internal Revenue Code of
1986, as amended, each of whom, to the extent necessary to comply with Rule
16b-3 and Section 162(m), shall be a “Non-Employee Director” and an “Outside
Director” within the meaning of Rule 16b-3 and Section 162(m), respectively.

 

The Committee shall have the authority to (i) award shares under the Plan; (ii)
consistent with the Plan, determine any vesting schedule, rights of repurchase,
restrictions and other terms and conditions applicable to each award of shares
under the Plan; (iii) interpret the Plan and the instruments evidencing awards
under the Plan (the “Award Agreements”); (iv) adopt, amend and rescind rules and
regulations governing the administration of the Plan; and (v) otherwise
administer the Plan and make all determinations in connection therewith which
may be necessary or advisable, and all such actions of the Committee shall be
binding upon all Participants.

 



--------------------------------------------------------------------------------

4. ELIGIBILITY

 

Officers and directors, including non-employee directors, of the Company and its
subsidiaries shall be eligible for awards of stock under the Plan (those to whom
an award is made shall be referred to herein as the “Participants”). The
Participants who shall receive awards under the Plan shall be selected from time
to time by the Committee in its sole discretion, from among those eligible, and
the Committee shall determine, in its sole discretion, the number of shares to
be awarded to each such Participant selected. The Committee may, within the
terms of the Plan, be selective and non-uniform with respect to its
determination of the amount of awards and the eligible Participants to whom such
awards are made.

 

5. RIGHTS WITH RESPECT TO SHARES

 

A Participant to whom an award is made hereunder shall have all rights of
ownership with respect to such stock, including the right to vote the same and
receive any dividends paid thereon, subject, however, to the terms, conditions
and restrictions contained in the Plan and in the applicable Award Agreement.

 

6. INVESTMENT REPRESENTATION

 

If the shares of Common Stock that have been awarded to a Participant pursuant
to the terms of the Plan are not registered under the Securities Act of 1933, as
amended (the “Securities Act”), such Participant, if the Committee shall deem it
advisable, shall be required to represent and agree in writing (i) that any
shares of Common Stock acquired by such Participant pursuant to the Plan will
not be sold except pursuant to an effective registration statement under the
Securities Act, or pursuant to an exemption from registration under the
Securities Act and (ii) that such Participant has acquired such shares of Common
Stock for the Participant’s own account and not with a view to the distribution
thereof and shall make such further representations and warranties at the time
of any such award that counsel for the Company deems necessary and appropriate.

 

7. RESTRICTIONS

 

(a) Terms, Conditions and Restrictions. In addition to the terms set forth in
the Plan, any vesting schedule, rights of repurchase, and other terms,
conditions and restrictions on the Common Stock awarded under the Plan, as may
be imposed by the Committee, shall be contained in the applicable Award
Agreement. Such terms may include, but are not limited to, acceleration of
vesting or termination of rights to repurchase shares upon events which may
include, but are not limited to, death or disability of a Participant or change
in control of the Company or related entities.

 

(b) Transferability Restriction. Except as set forth in the applicable Award
Agreement, no stock awarded under the Plan shall be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of so long as such shares are
subject to any right of repurchase by the Company.

 

(c) Agreements; Stock Legend. As a condition to the grant of an award under the
Plan, each Participant shall execute and deliver to the Company an Award
Agreement in

 

2



--------------------------------------------------------------------------------

form and substance satisfactory to the Committee reflecting the conditions and
restrictions imposed upon the Common Stock awarded. Certificates for shares of
Common Stock delivered pursuant to such awards may, if the Committee so
determines, bear a legend referring to the restrictions and the instruments to
which such awards are subject.

 

(d) Performance-Based Compensation. The Committee may designate whether any
award being granted to any Participant is intended to be “performance-based
compensation” under Section 162(m). Any such awards designated as
“performance-based compensation” shall be conditioned on the achievement of one
or more performance measures, to the extent required by Section 162(m). The
performance measures that may be used by the Committee for such awards shall be
based on any one or more of the following, as selected by the Committee: total
stockholder return, stock price, profit margin (gross or net), sales growth,
return on investment, earnings per share, return on equity, operating cash flow,
net income, market share, working capital, customer satisfaction and employee
satisfaction. For awards intended to qualify as “performance-based
compensation,” the grant of the awards and the establishment of the performance
goals shall be made in compliance with the requirements of Section 162(m).

 

(e) Additional Conditions. In each applicable Award Agreement or otherwise, the
Committee may impose such other additional terms, conditions and restrictions
upon the award as it, in its discretion, deems appropriate, including, without
limitation, that the Company shall have the right to deduct from payments of any
kind due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the shares awarded.

 

8. CHANGES IN CAPITAL

 

If the outstanding Common Stock of the Company shall at any time be changed or
exchanged by declaration of a stock dividend, stock split, reverse stock split,
combination of shares, recapitalization, merger, consolidation or other
corporate reorganization, an appropriate adjustment shall be made in the number
and kind of shares that have been awarded pursuant to the Plan and that may
thereafter be awarded hereunder.

 

9. MISCELLANEOUS

 

(a) No Right to Receive Award. Nothing in the Plan shall be construed to give
any officer or director of the Company or a subsidiary any right or entitlement
to receive an award under the Plan.

 

(b) Additional Shares Received with Respect to Restricted Stock. Any shares of
Common Stock or other securities of the Company received by a Participant as a
stock dividend on, or as a result of any stock split, reverse stock split,
combination, exchange of shares, reorganization, merger, consolidation or
otherwise with respect to shares of Common Stock received pursuant to an award
hereunder shall have the same status, be subject to the same restrictions and
bear the same legend, if any, as the shares received pursuant to the original
award.

 

3



--------------------------------------------------------------------------------

(c) No Effect on Employment Rights or Right to Remain a Director. Nothing in the
Plan or in the instruments evidencing the grant of an award hereunder shall in
any manner be construed to limit in any way (i) the right of the Company or its
subsidiaries to terminate a Participant’s employment at any time, or give any
right to a Participant to remain employed by the Company or its subsidiaries or
(ii) the right of the Board of Directors and/or the Company’s stockholders to
remove a director from the Board of Directors, or give any right to a
Participant to remain on the Board of Directors.

 

10. DURATION OF THE PLAN

 

This Plan shall terminate and no further stock shall be awarded hereunder after
March 20, 2013, unless reapproved by the Company’s stockholders or unless
amended or terminated pursuant to Section 11 below. The termination of this Plan
shall not, however, affect any restriction previously imposed on stock awarded
pursuant to this Plan.

 

11. AMENDMENT OR TERMINATION OF THE PLAN

 

The Committee may from time to time suspend, revise, amend or terminate the
Plan; provided, however, that any amendment which requires approval of the
Company’s stockholders (i) in order to maintain the qualification of awards as
“performance-based compensation” pursuant to Section 162(m) or (ii) to comply
with any other applicable laws, rules or regulations shall not be made without
such approval.

 

12. COMPLIANCE WITH RULE 16b-3

 

The Plan is intended to comply with all applicable conditions of Rule 16b-3. All
transactions involving the Participants who are required to file reports under
Section 16 of the Exchange Act (collectively, the “Section 16 filers”) are
subject to such conditions, regardless of whether the conditions are expressly
set forth in the Plan. Any provision of the Plan that is contrary to a condition
of Rule 16b-3 shall not apply to Section 16 filers.

 

Approved by the Board of Directors of the Company: March 20, 2003

 

Approved by the Stockholders of the Company: May 8, 2003

 

4